                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            June 29, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                          §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 1:19-CV-185
                                          §
LUIS V SAENZ, et al,                      §
                                          §
        Defendants.                       §

                                        ORDER



      The Court is in receipt of Defendants’ Unopposed Motion for Entry of a

Protective Order. Dkt. No. 75. The Court ADOPTS the Parties’ Agreed Protective

Order, Dkt. No. 75-1, repeated below.




                       AGREED PROTECTIVE ORDER
       The parties, acting through their respective undersigned counsel, enter into
this agreement pursuant to Rule 26(c) of the Federal Rules of Civil Procedure:


1.    Documents produced by Defendants in this action may be designated as
“Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information by
marking each page of the document(s) so designated with a stamp stating
“Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”). In lieu of
marking the original of a document, if the original is not produced, the
designating party may mark the copies that are produced or exchanged.
Originals shall be preserved for inspection.

2.      All Confidential Information produced or exchanged in the course of this
litigation shall be used solely for the purpose of preparation and trial of this




1/6
    litigation and for no other purpose whatsoever and shall not be disclosed to any
    person except in accordance with the terms hereof.

    3.     Confidential Information or “For Counsel Only” (or “Attorneys’ Eyes Only”)
    is any information of any type, kind, or character which is designated, whether
    it be a document, information contained in a document, information revealed
    during a deposition, information revealed in an interrogatory answer or
    otherwise. In designating information as “Confidential,” or “For Counsel Only” (or
    “Attorneys’ Eyes Only”), Defendants will make such designation only as to the
    information that they in good faith believe contains confidential information,
    such as information that would compromise the safety and security of the
    public, the State of Texas, individuals or entities involved in any capacity in
    executions, or those inside the prison if disclosed.

    4.     Information disclosed at (a) the deposition of a party or one of its present
    or former officers, directors, employees, agents or independent experts retained
    by counsel for the purpose of this litigation, or (b) the deposition of a third party
    (which information pertains to a party) may be designated by Defendants as
    “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) by indicating on
    the record at the deposition that the testimony is “Confidential” or “For Counsel
    Only” (or “Attorneys’ Eyes Only”) and is subject to the provisions of this Order.

    5.     Defendants may also designate information disclosed at such deposition as
    “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) by notifying all
    counsel of record in writing within two (2) business days1 of receipt of the court
    reporter’s transcript of the specific pages and lines of the transcript which
    should be treated as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes
    Only”) thereafter. All deposition recordings, notes, and transcripts shall be treated
    as “For Counsel Only” (or “Attorneys’ Eyes Only”) for no less than two (2) business
    days after the date of receipt of the court reporter’s transcript to give time for
    Defendants to designate information as confidential under this paragraph by
    indicating the page and lines of the designated testimony. Until the expiration of
    two (2) business days or Defendants have indicated that they do not intend to
    designate any portion of the deposition as confidential, all testimony, notes, and
    recordings of any kind must remain confidential and “For Counsel Only” and must
    not be disclosed.

    6.    “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”)
    information shall not be disclosed or made available by the receiving party to
    persons other than Qualified Persons as described in Paragraph 8 below.

    7.    Only “Qualified Persons” as described in Paragraph 8 below shall be
    permitted to attend the depositions of any named Defendants or any 30(b)(6)
1
    A business day includes Monday through Friday until 5:00 p.m., but excludes state and federal holidays.


2/6
deponent. Additional attendees may be permitted to attend these depositions
only with the consent of the parties or by order of the court.

8.      “Qualified Persons” are persons to whom “Confidential” or “For Counsel
Only” (or “Attorneys’ Eyes Only”) information may be shown, and as used herein
means: (a) attorneys of record who have entered appearances for the parties in this
litigation; (b) the following named persons working with Plaintiff’s counsel of
record: Shawn Nolan, Chief, Capital Habeas Unit; Ali Wright, Research and
Writing Specialist; Timothy Kane, Assistant Federal Defender; Jessica Tsang,
Research and Writing Specialist; Lynne Kolodinsky, Assistant Federal Defender;
Stuart Lev, Senior Litigator; Annie Fisher, Assistant Federal Defender; Sara
McLachlan, Paralegal; Tina Marie Decandia, Legal Assistant; and Steve J.
Martin, Expert, only after they have agreed to the terms of and sign a copy of this
protective order; (c) the employees of the Office of the Attorney General who are
currently listed as persons receiving e-notices from the CM/ECF system in this
case; (d) a certified court reporter used to preside over and/or record depositions,
who will also be provided a copy of this protective order. Plaintiff Ruben Gutierrez
is not a “qualified person” for purposes of this protective order.

9.     Documents unintentionally produced without designation as “Confidential”
or “For Counsel Only” (or “Attorneys’ Eyes Only”) may be retroactively designated
in the same manner and shall be treated appropriately from the date written
notice of the designation is provided to the receiving party.

10.   Documents to be inspected shall be treated as “Confidential” or “For
Counsel Only” (or “Attorneys’ Eyes Only”) during inspection. At the time of
copying for the receiving parties, such inspected documents shall be stamped
prominently “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) by
the producing party.

11.    Nothing herein shall prevent disclosure beyond the terms of this
Agreement if each party designating the information as “Confidential” or “For
Counsel Only” (or “Attorneys’ Eyes Only”) consents to such disclosure or if the
Court, after notice to all affected parties, orders such disclosures. Nor shall
anything herein prevent any counsel of record from utilizing “Confidential” or
“For Counsel Only” (or “Attorneys’ Eyes Only”) information in the examination or
cross-examination of any person who is indicated on the document as being an
author, source or recipient of the “Confidential” or “For Counsel Only” (or
“Attorneys’ Eyes Only”) information, irrespective of which party produced such
information. Such examination or cross-examination, whether by written
questions or live testimony, relating to information labeled as “Confidential” or
“For Counsel Only” (or “Attorneys’ Eyes Only”) shall also be designated as
“Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”).




3/6
12.    A party shall not be obligated to challenge the propriety of a designation as
“Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) at the time made,
and a failure to do so shall not preclude a subsequent challenge thereto. In the
event any party to this litigation disagrees at any state of these proceedings with
the designation by the designating party of any information as “Confidential” or
“For Counsel Only” (or “Attorneys’ Eyes Only”) or the designation of any person as
a Qualified Person, the parties shall first try to resolve such dispute in good faith
on an informal basis, such as by production of redacted copies. If the dispute
cannot be resolved, the objecting party may invoke this Protective Order by
objecting in writing to the party who has designated the document or information
as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”). The
designating party shall be required to move the Court for an order preserving the
designated status of such information within fourteen (14) days of receipt of the
written objection, and failure to do so shall constitute a termination of the
restricted status of such item. The parties may, by stipulation, provide for
exceptions to this Agreement and any party may seek an order of this Court
modifying this Agreement. If any party objects to the designation of a person or
entity as a “qualified person” within the required fourteen days, or if a party
objects to the designation of information as confidential, the information will
retain its confidential designation and no disclosure may be made until the court
rules on the objections.


13.    Nothing shall be designated as “Confidential” or “For Counsel Only” (or
“Attorneys’ Eyes Only”) information except information of a sensitive nature and
which includes as a major portion subject matter that is believed to be unknown to
the opposing party or parties. Nothing shall be regarded as “Confidential” or “For
Counsel Only” (or “Attorneys’ Eyes Only”) information if it is information that
either: (a) is in the public domain in the same type and form at the time of disclosure,
as evidenced by a written document; (b) the receiving party can show by written
document that the information was in its rightful and lawful possession at the
time of disclosure; or (c) the receiving party lawfully receives such information at
a later date from a third party without restriction as to disclosure, provided such
third party has the right to make the disclosure to the receiving party.

14.   In the event a party wishes to use any “Confidential” or “For Counsel Only”
(or “Attorneys’ Eyes Only”) information in any affidavits, briefs, memoranda of
law, or other papers filed in Court in this litigation, such “Confidential” or “For
Counsel Only” (or “Attorneys’ Eyes Only”) information used therein shall be filed
under seal with the Court, or redacted pursuant to an agreement of the parties.
The parties agree that any party wishing to file documents designated as
“Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) shall file the
document under seal.




4/6
15.    The parties will request that the Clerk of this Court be directed to
maintain under seal all documents and transcripts of deposition testimony and
answers to interrogatories, admissions and other pleadings filed under seal
with the Court in this litigation which have been designated in whole or in part
as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information
by a party to this action. It is herein agreed that all parties are unopposed to
filing documents designated as “Confidential” or “For Counsel Only” (or
“Attorneys’ Eyes Only”) under seal. Parties need not confer regarding motions to
seal.

16.   Unless otherwise agreed to in writing by the parties or ordered by the
Court, all proceedings involving or relating to documents or any other
information shall be subject to the provisions of this Agreement.

17.    Within one hundred twenty (120) days after conclusion of this litigation
and any appeal (to either the court of appeals, the Supreme Court of the United
States, or both) thereof, any document and all reproductions of documents
produced by a party in the possession of any of the Qualified Persons shall be
destroyed or returned to the producing party, except as this Court may otherwise
order or to the extent such information was used as evidence at the trial. As far as
the provisions of agreements entered in this action restrict the communication
and use of the documents produced thereunder, such agreements shall continue to
be binding after the conclusion of this litigation, except (a) there shall be no
restriction on documents that are used as exhibits in Court, unless such exhibits
were filed under seal, and (b) a party may seek the written permission of the
producing party with respect to dissolution or modification of such agreements.

18. This order shall not bar any attorney herein in the course of rendering
advice to his client with respect to this litigation, from conveying to his client his
evaluation in a general way of “Confidential” or “For Counsel Only” (or
“Attorneys’ Eyes Only”) information produced or exchanged herein; provided,
however, that in rendering such advice and otherwise communicating with his
client, the attorney shall not disclose the specific contents of any “Confidential” or
“For Counsel Only” (or “Attorneys’ Eyes Only”) information produced by another
party herein, which disclosure would be contrary to the terms of this Protective
Order. To the extent the attorney conveys information to his client that is
designated as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”),
said attorney will instruct his client to adhere to the terms of this Protective
Order.

19. Any party designating any person as a Qualified Person shall have the duty
to reasonably ensure that such person observes the terms of this Protective Order
and shall be responsible upon breach of such duty for the failure of such person to
observe the terms of this Protective Order.



5/6
20. Nothing in this Agreed Protective Order shall be interpreted as a waiver of a
privilege or objection to a request for information. Nothing in this Order shall be
interpreted to waive statutory confidentiality protections, including, but not
limited to the Texas Code of Criminal Procedure art. 43.14 and Texas Government
Code § 552.152.




      SIGNED this 29th day of June, 2020.


                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




6/6
